248 P.3d 83 (2010)
170 Wash.2d 1001
STATE of Washington, Respondent,
v.
Donald Eugene RILEY, Petitioner.
No. 84678-2.
Supreme Court of Washington.
November 2, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justice C. Johnson, Sanders, Owens and J. Johnson, considered at its November 2, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division One for reconsideration in light of State v. Afana, 169 Wash.2d 169, 233 P.3d 879 (2010).
For the Court
   /s/ Madsen, C.J.
   CHIEF JUSTICE